                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               BLUEFIELD

LATHRONEA P. GRESHAM,

      Plaintiff,

v.                                   CIVIL ACTION NOS. 1:92-01003
                                                       1:92-01004


TRANSPORTATION COMMUNICATIONS
INTERNATIONAL UNION, et al.,

      Defendants,

and

JOHN M. GRESHAM, et al.,

      Plaintiffs,

v.                                   CIVIL ACTION NO. 1:18-01426

NSC PLAN ADMINISTRATOR/TRUSTEES
BOARD MGRS. - RETIREMENT PLANS
NORFOLK SOUTHERN CORPORATION, et al.,

      Defendants.


                     MEMORANDUM OPINION AND ORDER

      By Order entered on April 12, 2016, plaintiff Lathronea P.

Gresham was “PROHIBITED from filing any further motions or papers

in cases 1:92-01003 and 1:92-1004 unless such motions or papers

are certified as non-frivolous by an attorney.”     The Clerk was

further directed “not to accept any further motions or papers

filed by plaintiff in these actions unless they are so

certified.”    Finally, plaintiff was advised as follows: “THIS

ORDER DOES NOT APPLY TO ANY NOTICE OF APPEAL TO THE UNITED STATES
COURT OF APPEALS FOR THE FOURTH CIRCUIT SHOULD PLAINTIFF WISH TO

OBTAIN REVIEW OF THIS ORDER.”

     On or about November 15, 2018, the Clerk’s Office received a

packet of documents from plaintiff.   In those papers, Lathronea

and John Gresham appear to complain about their retirement

benefits.    Although the papers were not certified as non-

frivolous by an attorney, they appeared to indicate an intent to

open a new civil action.    Furthermore, the documents did not bear

the case numbers of plaintiff’s long-closed civil actions.    Out

of an abundance of caution, those papers were used to initiate a

new civil action on behalf of John and Lathronea Gresham, Civil

Action No. 1:18-cv-01426.   Pursuant to standing order, this 2018

case was referred to Magistrate Judge Omar J. Aboulhosn for

findings of fact and recommendations for disposition.

     On November 20, 2018, plaintiff sent further documents to

the Clerk.   These papers are largely incomprehensible and bear

the 1992 case numbers.   Those papers also indicate that the court

erroneously opened the new civil action.

     Based upon the foregoing, the referral to Magistrate Judge

Aboulhosn is VACATED and Civil Action No. 1:18-cv-01426 is

DISMISSED.    The Clerk is directed to close that civil action.

Ms. Gresham is further reminded that she is PROHIBITED from

filing any further motions or papers in cases 1:92-01003 and

1:92-1004 unless such motions or papers are certified as non-

                                  2
frivolous by an attorney.   The Clerk is further directed “not to

accept any further motions or papers filed by plaintiff in these

actions unless they are so certified.”     Finally, with the

exception noted above, any documents received from Ms. Gresham

should henceforth be returned to her unless they clearly indicate

an intent to file a new civil action.

      The Clerk is directed to send copies of this Memorandum

Opinion and Order to counsel of record and to plaintiff(s), pro

se.

      IT IS SO ORDERED this 27th day of February, 2019.

                                     ENTER:


                                      David A. Faber
                                      Senior United States District Judge




                                 3
